DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of June 14, 2022 have been fully and carefully considered.  Applicant has amended the claims commensurate with the rejections made in the Non-Final Office action of December 14, 2021.  The claims as amended are 35 USC 112(b) and (d) compliant. Applicant’s new abstract even though reciting the word “disclosed” which is  considered to be legal phraseology is accepted.  Applicant has amended the specification where the reference to claims 174-184 has been deleted.  The subject matter of claims 174-184 has been added back into the specification and the specification is now compliant and does not contain any new matter.  Regarding the anticipation rejection over Wheeler applicant’s amendments to the claim include mechanical pretreatment of municipal waste solids and/or plastic wastes wherein the pretreatment includes comminuting of the starting material and the material undergoes partial liquefaction which is then subjected to pyrolysis to produce a solid and a gas fraction; wherein the solid is separated permitting the recovery of liquid fuels after condensation of the gas fraction.  The dewatering step prior to pyrolysis also is not taught in Wheeler CA2783608.  Accordingly, the rejection over Wheeler  is withdrawn and the prior art fails to teach or suggest mechanical pre-treatment of municipal waste solids and/or plastic which is partially liquid and optionally further dewatered, which is then subjected to a pyrolysis treatment resulting in a solid gas fraction and permits the recovery of liquid fuels from the waste hydrocarbons or organic materials.  The application is now in condition for allowance and issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                       Primary Examiner, Art Unit 1771